Gibson, P. J. (dissenting).
The board found, inter alia, that: “ Claimant has not .sought any work as a file clerk because she is not fitted by training or experience for such work”. (Emphasis supplied.) I am unable to discern any legal or factual distinction between this case and that of Matter of Tucker (Lubin) (8 N Y 2d 1145, 1147) in which the Court of Appeals, upon an almost startling similarity of proof, held “ that there was adequate support in the record for the board’s finding that claimant was not reasonably fitted by training and experience to take a position as typist”. This record does not even contain proof that the possible employer offered claimant a job or that it considered her training and experience adequate for the job, the employer advising her that it would first have to “ re-evaluate [her] qualifications for employment but, in any event, as is obvious from the Court of Appeals’ reinstatement of the board’s decision in Tucker, the actual job offer there was not conclusive upon the board as proof, or the equivalent of proof, of fitness through training and experience. Here, the board found that claimant had “no training nor more than temporary experience on a part-time stop-gap basis Consequently, I vote to affirm.
*289Heblihy and Taylor, JJ., concur with Reynolds, J.; Gibson, P. J., dissents in opinion in which Hamm, J., concurs.
Decision reversed, without costs, and matter remitted to the Unemployment Insurance Appeal Board for further proceedings not inconsistent herewith.